Title: To James Madison from Enoch Edwards, 19 January 1797
From: Edwards, Enoch
To: Madison, James


Dear Sir
Frankford 19 Jany. 1797.
Before I left France Mr: Skipwith prepared the inclosed Papers—for you, & wished very much they should be published—but on a Conversation I had with Him I prevailed on him to retract from that Determination. He however left the Papers with Me & desired I would use my own Discretion as to what Use might be made of them.
I have been a good deal indisposed since I had the Pleasure to see you here—or I should have been a troublesome Visitor to you—however I am mending very fast & intend to be in good health very soon.
Mrs: Edwards & Miss Clarkson join in best Respects to you & your Ladies. I am Dear Sr with sincere Esteem & Regard Your obedt St
Eno. Edwards
